NUMBER 13-09-584-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


           IN RE: ROBERT ALANIZ D/B/A A B CONSTRUCTION


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION

                Before Justices Yañez, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      Relator, Robert Alaniz d/b/a A B Construction, filed a petition for writ of mandamus

in the above cause on October 21, 2009.

      The Court, having examined and fully considered the petition for writ of mandamus,

appendix, and record, is of the opinion that relator has not shown himself entitled to the

relief sought. Accordingly, relator’s petition for writ of mandamus is hereby DENIED. See
TEX . R. APP. P. 52.8(a).




                                                PER CURIAM

Memorandum Opinion delivered
and filed this 4th day of November, 2009.




                                            2